PER CURIAM.
The record in this case supports a finding that the defendant, through his attorney, affirmatively selected to be sentenced in accord with the sentencing guidelines. See Rule 3.701, Fla.R.Crim.P. The presence of the defendant at the time his attorney announced the affirmative selection is sufficient to satisfy the requirements of the rule. See Hayward v. State, 467 So.2d 462 (Fla. 2d DCA 1985); Newsome v. State, 466 So.2d 411 (Fla. 2d DCA 1985); Moore v. State, 455 So.2d 535 (Fla. 1st DCA 1984). Accordingly, the judgment of conviction and sentence are
AFFIRMED.
HURLEY and BARKETT, JJ., and WES-SEL, JOHN D., Associate Judge, concur.